Citation Nr: 1226772	
Decision Date: 08/02/12    Archive Date: 08/10/12	

DOCKET NO.  08-37 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for disability of the neck, low back, and right knee and shoulder, claimed as the residuals of a fall at a Department of Veterans Affairs (VA) medical facility on August 17, 2007.

2.  Entitlement to an increased (compensable) evaluation for scars as the residuals of shrapnel wounds to the left forearm and knee.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This case was previously before the Board in January 2011, at which time it was remanded for additional development.  Subsequent to the Board's remand, the RO, in a rating decision of December 2011, granted entitlement to service connection for bilateral hearing loss.  In a subsequent rating decision of April 2012, the RO additionally granted entitlement to service connection for diverticulitis.  Accordingly, those issues, which were formerly on appeal, are no longer before the Board.


FINDINGS OF FACT

1.  The Veteran did not incur additional disability of the neck, low back, or right knee or shoulder as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel, or due to an event not reasonably foreseeable.

2.  The Veteran's service-connected scars of the left forearm and knee are superficial and well healed, and neither tender nor painful on examination, or unstable, and cause no limitation of function of the left forearm or knee.  No muscle damage was shown due to the shrapnel wounds to the left forearm or knee.

CONCLUSIONS OF LAW

1.  Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability of the neck, low back, or right knee or shoulder are not warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002); 38 C.F.R. § 3.361 (2011).

2.  The criteria for a compensable evaluation for service-connected scars of the left forearm and knee have not been met.  §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.118 and Part 4, Diagnostic Codes 7802, 7803, 7804, 7805 (effective prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in April, August, and December 2008, as well as in November 2009, and January and February 2011.  In that correspondence, VA informed the Veteran that, in order to substantiate his claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151, the evidence needed to show that he suffered additional disability as a result of carelessness, negligence, lack of proper skill, an error in judgment, or similar instance of fault on the part of treating VA medical personnel, or, in the alternative, as a result of an event not reasonably foreseeable.  The Veteran was further informed that, in order to substantiate his claim for an increased rating, he needed to show that his service-connected disability had increased in severity.  To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claims.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained both VA and private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Finally, in reaching this determination, the Board wishes to make it clear that it has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, and those of his spouse, offered during the course of a videoconference hearing before the undersigned Veterans Law Judge in September 2010, as well as both VA (including Virtual VA) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Compensation Benefits Pursuant to the Provisions of 38 U.S.C.A. § 1151

The Veteran in this case seeks compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability of the neck, lower back, and right knee and shoulder.  In pertinent part, it is contended that the aforementioned disability is the result of negligence on the part of VA personnel who allowed the Veteran to fall from a chair on August 17, 2007.

In that regard, for claims received after October 1, 1997 (as in this case), compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are payable for additional disability not the result of the Veteran's own willful misconduct where such disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee, or in a Department facility, where the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or in the case of event not reasonably foreseeable.

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the Veteran's condition after such care, treatment, or examination has stopped or completed.  VA considers each involved body part or system separately.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination, and that the Veteran has additional disability does not establish causation.

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The proximate cause of disability or death is the action or event which directly caused the disability or death, as distinguished from a remote contributing cause.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused the Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's, or in appropriate cases, the Veteran's representative's informed consent.

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each case to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).

After considering all information and lay or medical evidence of record in a case with respect to benefits under laws administered by the Secretary, where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In the present case, VA treatment records disclose that, while participating in an inpatient posttraumatic stress disorder program on August 17, 2007, the Veteran, while leaning forward in an arm chair, slipped onto the floor, landing on his buttocks (tailbone) and right elbow and knee.  At the time, the Veteran was assisted to his feet and escorted to his bedroom by a staff member.  Noted at the time was that the Veteran was able to walk the distance to his room (approximately 10 feet) with a slow but steady gait.  Further noted was that the Veteran had a history of degenerative joint disease of the lower spine (L4-5), as well as compression fractures, though such fractures were not documented in medical records.

According to the treating registered nurse, the Veteran's vital signs were stable.  The Veteran was subsequent escorted to the radiology department via wheelchair for studies of his spine, knee, and elbows.  Following his return to the unit, the Veteran was alert and well oriented, and resting comfortably, though in some pain.  An ice pack was requested and applied to the Veteran's right knee.  The Veteran was offered medication for pain, but refused.  Accordingly, it was recommended that the Veteran rest in bed for the afternoon.

Later that same day, it was noted that the Veteran had fallen off a chair in a staff office that morning and "landed on his tailbone."  Reportedly, while in pain, the Veteran denied offers of pain medication.  The Veteran was subsequently sent for hip, spine, and knee X-rays, which showed no evidence of fracture or dislocation.  However, several previous compressions and spurs were noted.  Reportedly, the Veteran had a history of back and knee pain.  He was therefore offered analgesic balm and medication for pain, which he accepted.  

Shortly thereafter, it was once again noted that radiographic studies showed no evidence of fracture or dislocations.  However, there was some evidence of chronic knee and back pain. 

According to a subsequent report, radiographic studies were reviewed with the Veteran and his attending nurse.  At the time, the Veteran had his right leg elevated on the bed with an ice pack in place.  According to the Veteran, he felt as if his hamstring were pulled.  It was explained to the Veteran that his position when he fell was with his right leg extended and his left knee under him, so there might have been more pressure on his right leg.  In the opinion of the attending nurse practitioner, the pain medication which the Veteran had been prescribed should "help relax" the affected area.

During the course of a VA outpatient pain consultation in mid-December 2007, it was noted that the Veteran had a long history of low back pain going back to 1989.  Reportedly, the Veteran's back pain had begun following heavy lifting.

At the time of a VA medical examination in March 2011, it was noted that the Veteran's claims folder and medical records were available, and had been reviewed.  When questioned, the Veteran indicated that, while in combat in Vietnam, he had jumped from a hovering helicopter and fallen, resulting in pain in his right knee and lower back.  According to the Veteran, he had noticed intermittent chronic pain in his right knee since that time.  Reportedly, on August 17, 2007, while participating in an inpatient posttraumatic stress disorder program, the Veteran had a witnessed fall.  According to the Veteran, at the time, he was sitting in an "S" type chair in a psychiatric therapy session and, while leaning forward attempting to get out of the chair, had fallen.  As described by the Veteran, the chair "slid out" from under him, with the result that he landed on his buttocks.  At the time, the Veteran reportedly noticed pain in the sacral region, as well as in his right shoulder, right knee, cervical spine, and lower back.  Treatment was with medication, ice, and rest.

At the time of a subsequent VA medical examination in January 2012, it was once again noted that the Veteran's claims folder was available, and had been reviewed.  Further noted was that the Veteran had a history of chronic back pain, and that his claims folder indicated he had experienced an episode of back pain following combat operations in 1968.  VA medical records from the Salem (Virginia) VA Medical Center were reviewed, which showed a history of back pain prior to the Veteran's fall in August 2007.  According to the examiner, the Veteran's increased back pain was less likely than not caused by or a result of VA medical treatment in August 2007 at the Salem, Virginia VA Medical Center.  The rationale for this opinion was that the Veteran had a history of chronic back pain, and additionally suffered from a workmen's compensation injury which caused increased episodes of back pain.  According to the examiner, the Veteran had been treated for degenerative disc disease of the lumbar spine by the VA prior to his fall.  Moreover, the note dated on August 17, 2007 showed that radiographic studies performed following the Veteran's fall were negative for any acute pathology.  According to the examiner, the Veteran's fall while getting out of the chair was less likely than not due to careless, negligence, lack of proper skill, an error in judgment, or similar instance of fault on the part of VA during his inpatient psychiatric treatment.

In evaluating the Veteran's claimed additional disability, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the additional disability of his neck, lower back, and right knee and shoulder to the failure of VA medical personnel to prevent his fall.  However, and as noted above, a VA examiner, following a review of the Veteran's entire claims folder and medical records, found no evidence of any such negligent care.  In point of fact, in the opinion of the examiner, the Veteran's symptomatology was less likely than not due to carelessness, negligence, lack of proper skill, an error in judgment, or similar instance of fault on the part of VA personnel.

The Board finds the aforementioned opinion highly probative, because it was based upon a thorough review of the Veteran's claims file, including all evidence regarding the origin of the disabilities at issue.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) [factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion].  Significantly, the aforementioned VA physician provided a basis for his medical opinion, and pointed to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.

The Board is cognizant of the Veteran's assertions set forth on appeal.  However, the Board rejects those assertions to the extent that the Veteran seeks to relate his additional pathology of the neck, lower back, and right knee and shoulder to negligence on the part of VA medical personnel in preventing his fall.  The Veteran's statements and history, it should be noted, when weighed against the other objective evidence of record (to include the aforementioned medical opinion) are neither credible nor probative.  In point of fact, the weight of the evidence would appear to indicate that the majority of the Veteran's pathology is longstanding in nature, and preceded his August 2007 fall.  Moreover, there is no persuasive evidence that negligence on the part of VA medical personnel caused the Veteran to "slip out" of the chair in which he was sitting.  Significantly, the Veteran, as a layperson, is not competent to provide an opinion requiring medical knowledge, such as one addressing medical causation or etiology of the aforementioned disabilities of the neck, lower back, and right knee and shoulder.  Significantly an opinion which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Following a review of the record, the Board finds that the most probative evidence of record is against the Veteran's claim for benefits under the provisions of 38 U.S.C.A. § 1151 for additional pathology of the neck, lower back, and right knee and shoulder.  As outlined above, to establish causation, the evidence must show that VA hospital care, medical or surgical treatment, or examination actually and proximately caused the Veteran's additional disability.  See 38 U.S.C.A. § 1151.  Likewise, merely showing that a Veteran received VA care and has additional disability does not establish causation.

In the case at hand, the VA physician who provided the aforementioned medical opinion reviewed the Veteran's complete VA claims folder, and cited evidence specific to the Veteran's case in concluding that VA care (or the lack thereof) did not result in the Veteran's additional disability.  In fact, there is no objective medical evidence that negligence on the part of VA personnel was, in fact, responsible for the Veteran's fall from a chair.  Under the circumstances, the weight of the evidence demonstrates that the Veteran's additional pathology of the neck, lower back, and right knee and shoulder, to the extent such additional pathology exists, was not the result of careless, negligence, lack of proper skill, error in judgment, or similar instance or fault on the part of VA personnel.  Nor does the evidence indicate that the pathology in question would be considered not reasonably foreseeable.  Accordingly, the Veteran's claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 must be denied.

Increased Rating for Scars of the Left Forearm and Knee

In addition to the above, the Veteran in this case seeks an increased evaluation for service-connected scars as the residuals of shrapnel wounds to his left forearm and knee.  In pertinent part, it is contended that current manifestations of that disability are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the noncompensable evaluation now assigned.

In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the regulations do not give past medical reports precedence over current findings.

In the case at hand, at the time of a VA outpatient physical examination in August 2007, there were present multiple shrapnel scars of the left upper calf.  Reportedly, those scars showed no evidence of any induration, nodules, or tightening, nor was there any evidence of rashes, café-au-lait spots, or ulcers.

At the time of a VA dermatologic examination in early May 2008, it was noted that the Veteran's medical records were available, and had been reviewed.  When questioned, the Veteran indicated that, while in combat, he had received shrapnel wounds to his left forearm and left knee.  Reportedly, treatment for those wounds included cleaning and bandaging.  According to the Veteran, he received no hospitalization or surgery, and was immediately returned to duty.  Noted at the time of examination was that no muscles had been injured, and that any scars present were superficial.  According to the examiner, there were no other associated injuries to bony structures, nerves, or vascular structures.  Nor did the Veteran experience any current symptoms in the scars themselves.  According to the examiner, there was no evidence of any limitation of activity or joint movement due to the aforementioned scars.  The location of the scars in question was on the anterior and posterior surface of the left lower arm, and on the anterior surface of the left knee.

On physical examination, all of the scars noted were superficial and not adherent to underlying tissue.  While they were somewhat lighter in color than the surrounding skin, there was no evidence of any tenderness to palpation.  Moreover, the scars in question were smooth, with no depression or elevation.  Nor was there evidence of breakdown or drainage from any of the scars.  Precise measurement of the scars in question showed a left forearm medial surface scar whose length was 4.7 by 0.1 centimeters.  On the dorsal surface of the arm distal to the elbow there was a linear scar which was 4 by 0.1 centimeters.  On the left anterior knee area over the patella was a scar measuring 2.5 by 0.1 centimeters.  Distal to that scar was a second scar measuring 2.0 by 0.1 centimeters, with the last scar being located below the patella, and measuring 1.7 by 0.1 centimeters.  The pertinent diagnosis noted was of multiple, superficial, well-healed scars from shrapnel wounds, with no evidence of any muscle injury.

At the time of a subsequent VA examination of the Veteran's scars conducted in March 2011, it was noted that the Veteran's claims folder and medical records were available, and had been reviewed.  Physical examination showed evidence of a 3-inch scar on the Veteran's left forearm, and three 1-inch scars on the left knee.  Noted at the time of examination was that there was no evidence of skin breakdown over any of the scars.  Nor did the Veteran complain of any pain associated with his scars.  The area of the scars in question was less than six square inches.  Moreover, all of the scars were superficial, with no evidence of inflammation, edema, keloid formation, or other disabling effects.

The Board observes that, on October 23, 2008, there became effective new regulations governing the evaluation of service-connected skin disorders, including scars.  However, all available evidence would appear to indicate that the Veteran's claim for increase was received prior to that date.  While a Veteran who was previously rated under Diagnostic Code 7805 (as in this case) may request review under the newly revised Diagnostic Codes 7800, 7801, 7802, 7804, and 7805 irrespective of whether his disability has increased, the Veteran in this case has requested no such consideration.  Accordingly, the Veteran's service-connected scars will be evaluated under the regulations in effect prior to October 23, 2008.

Such regulations provide a compensable evaluation for scars other than those of the head, face, or neck where such scars are superficial and do no cause limited motion, and cover an area or areas of 144 square inches or greater.  A compensable evaluation is similarly warranted for superficial, unstable scars, with an unstable scar being one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  A 10 percent evaluation is, additionally, in order where there is evidence of a superficial scar which is painful on examination, with a superficial scar being one not associated with underlying soft tissue damage.  Finally, a compensable evaluation is warranted where there is evidence of scars which cause a limitation of function of the affected body part.  See 38 C.F.R. § 4.118 and Part 4, Codes 7802, 7803, 7804, 7805 (effective prior to October 23, 2008).

Based on the aforementioned, it is clear that the noncompensable evaluation currently in effect for the Veteran's service-connected scars of the left forearm and knee is appropriate, and that an increased rating is not warranted.  More specifically, and as noted above, at no time has it been demonstrated that the Veteran's service-connected scars encompass an area of 144 square inches.  Nor has it been shown that the Veteran's scars of the left forearm and knee are unstable, or painful on examination.  Rather, and as noted above, all of the Veteran's scars are superficial and smooth, with no evidence of any depression or elevation.  At no time has there been evidence of tenderness to palpation, or a breakdown or drainage from any of the Veteran's scars.  Nor is there evidence of inflammation, edema, or any keloid formation associated with the Veteran's service-connected scars.  Under the circumstances, the noncompensable evaluation currently in effect is appropriate, and an increased rating is not warranted.

In reaching this determination, the Board has given due consideration to the holding of the United States Court of Appeals for Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. App. 505 (2007) addressing the issue of whether it is appropriate to apply "staged" ratings when assigning an increased rating in a manner similar to what is done at the initial rating stage pursuant to the Court's holding in Fenderson v. West, 12 Vet. App. 119 (1999).  However, in the case at hand, it would appear that, over the course of the Veteran's current appeal, symptomatology attributable to his service-connected scars has been appropriately rated.  Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected scars is appropriately contemplated by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).



ORDER

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability of the neck, low back, and right knee and shoulder, claimed as the residuals of a fall at a VA medical facility on August 17, 2007 are denied.

An increased (compensable) evaluation for scars as the residuals of shrapnel wounds to the left forearm and knee is denied.


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


